Title: To Benjamin Franklin from Dumas, 18 May 1779
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin



Monsieur,
Lahaie 18e. May 1779
Vous verrez, par l’imprimé ci-joint, que je n’ai point tardé de faire usage de ce que vous m’avez envoyé dernierement. Les mêmes pieces sont insérées aussi dans les gazettes Hollandoises.
Voilà dequoi il faut remplir les papiers, & non des altercations entre particuliers, tristes effets de la mésintelligence, de l’ambition peut-être & de l’envie.
J’espere que ma démarche, ci-jointe, auprès du Gd. Pre., aura votre approbation.
Il n’y a rien de nouveau ici. Une personne bien instruite a voulu parier tout ce qu’on auroit voulu, en bonne compagnie, qu’un grand personnage saura bien traîner & éluder les convois pour les munitions navales jusqu’à-ce que la guerre soit finie. Tant pis pour lui: cette mauvaise volonté diminuera d’autant son crédit, & l’amour que lui portoit la nation. Pour nous, il ne nous importe guere qu’on donne ou non ces convois: mais il nous importe d’avoir un fort parti ici contre tout ce qu’il voudroit faire de plus pour la Cour Br., & Dieu merci nous l’avons.

Je suis avec un très-grand respect Monsieur Votre très-humble & très-obéissant serviteur,
D.
Copie d’une Lettre que j’ai écrite au Gd. Pre. d’Hollde.




Monsieur
Lah. 7e. May 1779
Mr. l’Avocat Tullinghh d’Oldenbarnevelt m’a adressé un paquet de papiers, duplicats & triplicats, contenants Requête au Congrès-Général des Etats-Unis de l’Amérique, Procure en blanc, & nombre de Pieces justificatives, pour servir à réclamer & constater la proprieté Hollandoise d’un bâtiment & Cargaison de Rotterdam, pris il y a deux ans environ par un Armateur Americain, & condamné comme propriété Angloise par l’Amirauté de Charlestown en Caroline; avec priere de faire parvenir ces papiers à mes Amis en Amérique, & de les intéresser à cette cause, pour que protection lui soit accordée, & justice rendue. Il a ajouté de bouche, que comme il ne paroissoit pas à propos que, dans les conjonctures présentes, la République intervienne dans cette affaire, Vre. Exc. avoit conseillé aux Réclamants, de se servir de mon Ministere pour la fin susdite.
Je me ferai un vrai plaisir, Monsieur, de rendre service aux sujets d’un Etat, sous la protection duquel je goûte depuis longtemps la douceur de vivre, si je puis obtenir quelque assurance de la part de Vre. Exce., que mes offices ne déplairont point au Gouvernement, & qu’il les verra, au contraire, d’un oeil analogue à la bonne intention qui me porte à les rendre.
Je suis avec un très-grand respect, &c.



  

Je ne m’attendois pas à une réponse par écrit. Le Pre. ne pouvoit me la faire sans trop se commettre. 3 ou 4 jours après j’allai lui en demander une de bouche. Il m’avoua qu’il m’avoit renvoyé cette affaire dans les termes qu’on me l’avoit dit; & que je ferois plaisir de m’en mêler, pour éviter un éclat & des désagrémens à l’Etat.

J’ai déjà expédié tout cela conséquemment en Amérique.
Passy à Son Exc. Mr. Franklin

 
Addressed: à Son Excellence / Monsieur Franklin, Esqr. / Ministre Plenipotentiaire / des Etats-unis de l’Amérique / à la Cour de France / à Passy./.
Notation: Dumas May 7. 79
